UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1128



KATHLEEN GARROW,

                                              Plaintiff - Appellant,

           versus


ECONOMOS PROPERTIES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, Jr.,
District Judge. (4:04-cv-00067-WDK)


Argued:   May 24, 2007                      Decided:   July 11, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Ann Katherine Sullivan, CRENSHAW, WARE & MARTIN, P.L.C.,
Norfolk, Virginia, for Appellant. Kevin E. Martingayle, STALLINGS
& BISCHOFF, P.C., Virginia Beach, Virginia, for Appellee.      ON
BRIEF: Melissa Morris Picco, CRENSHAW, WARE & MARTIN, P.L.C.,
Norfolk, Virginia, for Appellant. Cara L. Griffith, STALLINGS &
BISCHOFF, P.C., Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This appeal arises from an employment discrimination action

brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000(e)) et seq. (“Title VII”).     Plaintiff-Appellant Kathleen

Garrow (“Garrow”) alleges that her employer, the Omni Hotel of

Newport News (“Omni” or “hotel”), owned by Defendant-Appellee

Economos Properties (“Economos”), terminated her on the basis of

sex.    Finding that Garrow fails to present a prima facie case of

discrimination, we affirm.



                                 I.

       As always on a motion for summary judgment, we recite the

facts in the light most favorable to Garrow, the non-movant.   See

Nguyen v. CNA Corp., 44 F.3d 234, 237 (4th Cir. 1995).    Nicholas

Economos (“Nick”) and his brother Dennis Economos (“Dennis”) are

the principal owners of Economos Properties.   Garrow was employed

by Economos in several positions, beginning as the Sales Manager

for the Omni in Newport News, Virginia in 1994.      She left the

company in 1997 but returned in 1999 as the Director of Sales and

Marketing.    At that time, Garrow became a member of the hotel’s

executive team and reported directly to its General Manager.   Nick

Economos resides in Florida and delegates the day-to-day operations

of the hotel to the General Manager.       In 2001, Lee Severino



                                 2
(“Severino”) became General Manager and Garrow reported directly to

him.

       Severino allegedly made a variety of hostile comments to and

about    women    during   Garrow’s   time     under   his   management.       For

example,     he   told     Randy   Kornegay,    a   male     employee   with   no

housekeeping experience, who was promoted to Executive Housekeeper,

that “employees would respect a man before a woman.”              J.A. 10, 260.

Severino also called women “cackling hens,” “whining women,” and

“balls and chains,” in a work context and during meetings.                   J.A.

10, 261, 270-74, 277, 287-88, 291, 553.             He called one employee a

“tired old bat” and another a “lazy black bitch.”                 J.A. 10.      He

also commented that only men could obtain business from women.

Despite these circumstances, it is undisputed that Garrow performed

at a high level during her tenure at Omni, as evidenced by the

revenue growth in her department and her promotion to the executive

team upon her return to the company.

        The sequence of events that culminated in Garrow’s termination

began when her husband was given the opportunity by his employer to

transfer to Florida. Garrow discussed with Nick the possibility of

becoming the General Manager of one of the Florida hotels.                      To

facilitate such a transfer, Garrow began training as an “Assistant

General Manager” at the Omni in Virginia while continuing to

perform her duties as Director of Sales and Marketing at the same

time.    She was never formally promoted, nor did she receive a raise


                                        3
in pay.    Also during this period, Garrow trained a female employee

in the marketing department, Cheryl Johnson, in certain job skills

transferable to the Director of Sales and Marketing position.

     In 2002 and 2003, Nick Economos became concerned about the

hotel’s     financial    performance,     especially      in   light    of   the

increasing conflict in Iraq.         The previous Iraq war in 1991 had

caused significant financial problems for the hotel.                   Nick had

conversations about reducing costs at the hotel with Dennis and

Severino, and Severino made several proposals regarding labor

costs.     Nick instructed Severino, whose job description included

managing    payroll     and   personnel   matters,   to    “do   whatever     is

necessary at your discretion [to get] those numbers . . . in line.”

J.A. 241.     On February 14, 2003,       Nick directed Severino to take

certain personnel actions to cut costs, and a list of the personnel

to be affected was created.         This list has since been destroyed.

Nick made the decision to terminate Garrow at this time, according

to his testimony, because he was aware that she was planning to

leave the hotel to follow her husband to Florida.              On February 14,

immediately following the conference call with Nick, Severino

called Garrow to terminate her.

     A month after her termination, Garrow filed a charge with the

EEOC.      After completing the administrative process, she sued

Economos in June 2004 in the Eastern District of Virginia for

violating Title VII.          The district court dismissed her suit for


                                      4
failure to establish a prima facie case of discrimination.           It is

her timely appeal that is before us.



                                  II.

       We turn now to the question of whether the district court

properly    granted   summary   judgment   to     Economos   on   Garrow’s

discrimination claim.     Summary judgment is appropriate only when

“there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.”           Fed.

R. Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986);     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).    Summary judgment will be granted if the nonmoving party

“fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”        Celotex, 477 U.S. at 322.

We review a grant of summary judgment de novo. Nguyen, 44 F.3d at

236.

       We evaluate Title VII discrimination cases under a unique

framework at the summary judgment stage. A plaintiff may prove her

case in one of two ways: (1) by offering direct evidence of

discrimination under the ordinary standards of proof, or (2) under

the system of shifting evidentiary burdens established by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973).    See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d
5
310, 318 (4th Cir. 2005).           Because Garrow does not proffer direct

evidence     of    discrimination,       we     utilize       the   McDonnell     Douglas

paradigm.

      The    parameters     of     the    McDonnell       Douglas      framework     vary

somewhat depending on the type of discrimination that is alleged,

but   all    plaintiffs     must    first       allege    a    prima   facie      case   of

discrimination.        To do so, a plaintiff must show that: (1) she is

a   member    of   a   protected    class;       (2)     she    suffered     an   adverse

employment        action;   (3)    her     performance          met    the   employer’s

legitimate expectations at the time of the alleged adverse action;

and (4) the position in question either remained open or “was

filled by [a] similarly qualified applicant[] outside the protected

class.” Hill v. Lockheed Martin Logistics Mgmt., 354 F.3d 277, 285

(4th Cir. 2004).

      Here, it is uncontested that Garrow satisfies the first three

elements of the prima facie case.                  First, she is a woman, and

therefore a member of a protected class.                        Second, she clearly

suffered an adverse employment action when she was terminated from

her job at Economos.        Third, Economos does not contest that Garrow

was an exemplary performer.              It is the fourth and final prong of

the prima facie case, that the position remain open or be filled by

an individual outside the protected class, that prevents us from

allowing this case to proceed.




                                            6
      It is uncontested that Garrow’s position of Director of Sales

and   Marketing   was   filled   by   Cheryl   Johnson   after   Garrow   was

terminated.1   It is correct, as Garrow argues, that Johnson was not

officially promoted until after Garrow filed suit against Economos.

However, Johnson had been trained to fulfill the responsibilities

of the Director of Sales and Marketing position before Garrow left

the company.      Johnson also began performing the duties of the

Director of Sales and Marketing position before she was officially

promoted.   Garrow’s position therefore neither remained open nor

was filled by a person outside the protected class. Because Garrow

cannot present a prima facie case of discrimination, we need not




      1
      The district court assumed that Garrow’s position was the
Assistant General Manager position and based its analysis on this
fact. The Assistant General Manager position was not filled after
Garrow left the company. Even assuming that Garrow was not the
Assistant General Manager, as she argues, and was the Director of
Sales and Marketing, as we accept above, she still is not able to
satisfy the prima facie case.

                                      7
reach her allegations of pretext.2         Therefore, we hold that summary

judgment was properly granted to Economos on this claim.



                                    III.

         Because   Garrow   fails   to   make   a   prima   facie    case   of

discrimination, the district court’s grant of summary judgment is

                                                                    AFFIRMED.




     2
      Out of an apparent abundance of caution, the district court
analyzed Garrow’s dismissal as occurring as part of a reduction in
force (“RIF”) at the hotel, and Garrow argues this point on appeal.
This is significant because if we are confronted with allegations
of discrimination within the context of a reduction in force, we do
not apply the McDonnell Douglas framework as articulated in Hill,
354 F.3d at 285. In the RIF context, our framework for analysis is
modified. See Dugan v. Albemarle County School Bd., 293 F.3d 716
(4th Cir. 2002).
     We decline, however, to pursue this line of analysis, for two
reasons.    First, the focus of Garrow’s complaint is on her
individual claim. Although she refers to the treatment of other
women by Severino, she appears to do so in the context of alleging
that Economos’s reasons for terminating her were pretextual. As
noted above, because Garrow fails to set forth a prima facie case,
we do not reach the question of pretext. Further, we find there to
be insufficient evidence that Garrow’s termination occurred as part
of a RIF. It is clear that Nick and Severino were both aware that
Garrow’s husband had accepted a job in Florida, and Garrow herself
had asked about the possibility of transferring to another hotel.
There is no evidence that Garrow’s termination was connected to any
of the other personnel actions taken by Economos, other than the
fact that they shared the common goal of reducing costs at the
hotel.   The fact that Garrow was named on a “list” that also
included the demotions of other employees is not sufficient to
allege a RIF.

                                     8